241 A.2d 735 (1968)
Nell ARMSTRONG, Appellant,
v.
Shirley C. ARMSTRONG, Appellee.
No. 4170.
District of Columbia Court of Appeals.
Argued April 15, 1968.
Decided May 13, 1968.
*736 Brian Michael Olmstead and Woodley B. Osborne, Washington, D. C., for appellant.
Andrew L. Geisler, Washington, D. C., for appellee.
Before MYERS, KELLY and FICKLING, Associate Judges.
FICKLING, Associate Judge:
This appeal is from a judgment against appellant for arrears in payments owed to his former wife, the appellee, for support of their minor child. Appellant contends that his motion for a reduction in support payments was improperly denied by the trial court.
At trial, evidence was adduced relating to appellant's arrearage in support payments, his remarriage and two children by this second marriage, and his financial circumstances, including indebtedness attributed by appellant to the expenses of his new family.
Having heard all the evidence, the trial court denied appellant's motion to reduce the amount of support, ruling that, under Kephart v. Kephart, 89 U.S.App.D.C. 373, 193 F.2d 677 (1951), cert. denied, 342 U.S. 944, 72 S. Ct. 557, 96 L. Ed. 702 (1952), the voluntary assumption of new obligations by marrying a second time did not excuse appellant from the prior obligation imposed by the court, and that the evidence established no other change of circumstances.
We find no error in the court's ruling.
Affirmed.